Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with A. Sasha Mandy on 03/07/2022.
The independent claims 1, 14, and 25 of 09/24/2021 have been amended as follows: 

1. An aircraft wing, comprising:
a wing body having a wing root spaced apart from a wing tip to define a span of the wing, and a leading edge spaced apart from a trailing edge to define a chord of the wing, a skin of the wing body having a leading edge portion with an inner surface delimiting a cavity of the wing body;
a wing ice protection system, comprising:
a curved flow guide disposed within the cavity and spaced apart from the leading edge portion to define a fluid channel therebetween, the curved flow guide delimiting a leading edge interior separated from the fluid channel;
a bleed air supply operable to convey bleed air to the fluid channel; and
a plurality of turbulence-generating members disposed on the curved flow guide and/or on the inner surface of the leading edge portion to engage the bleed air in the fluid channel, the plurality of turbulence-generating members being spaced apart in a chordwise direction and/or in a spanwise direction along the curved flow guide and/or along the inner surface, the plurality of turbulence-generating members including a set of first turbulence-generating members and at least a set of second turbulence-generating members, the first set of turbulence-generating members being different from the second set of turbulence-generating members, the first set of turbulence-generating members being spaced apart at least in the chordwise direction from the second set of turbulence-generating members.

14. An aircraft wing, comprising:
a wing body having a wing root spaced apart from a wing tip to define a span of the wing, and a leading edge spaced apart from a trailing edge to define a chord of the wing, a skin of the wing body having a leading edge portion with an inner surface delimiting a cavity of the wing body;
a wing ice protection system, comprising:
a curved flow guide disposed within the cavity and spaced apart from the leading edge portion to define a fluid channel therebetween;
a bleed air supply operable to convey bleed air to the fluid channel; and
a plurality of turbulence-generating members positioned within the leading edge portion to engage the bleed air in the fluid channel, the turbulence-generating members being spaced apart along the fluid channel in a chordwise direction, and/or the turbulence-generating members being spaced apart along the fluid channel in a spanwise direction, the plurality of turbulence-generating members including a first set of second set of set of turbulence-generating members being different from the second set of turbulence-generating members, the first set of turbulence-generating members being spaced apart at least in the chordwise direction from the second set of turbulence-generating members.

25. A method of providing icing protection to a wing of an aircraft, comprising:
conveying bleed air to a leading edge portion of the wing to flow along an inner surface of the leading edge portion, including conveying the bleed air through turbulence-generating members being spaced apart within the leading edge portion in a chordwise direction of the wing, and/or being spaced apart within the leading edge portion in a spanwise direction of the wing, and including conveying the bleed air sequentially in the chordwise direction through a first set of then through at least a second set of first set of .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Surace (8,403,632 B2) shows (in Fig. 4a) first (top row of 51) and second (bottom row of 51) group of turbulence-generating members however the groups are not spaced apart in the chordwise direction but are spaced vertically, i.e. one set is closer to the pressure side while the other is closer to the suction side of the airfoil 32. For additional clarity, 38 is more of an endplate to the blade system in Surace.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642